


Exhibit 10.43

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT by and among Vertis Inc., (the “Company”), Vertis Holdings, Inc.
(“Holdings”) and Dean D. Durbin (the “Executive”), dated and effective as of
August 31, 2003 (the “Effective Date”).

 

WHEREAS, the Company wishes to provide for the continued employment by the
Company of the Executive, and the Executive wishes to continue to serve the
Company, in the capacities and on the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       EMPLOYMENT AT WILL.  The employment of
the Executive by the Company shall be at will and shall be terminable by either
party upon 30 days prior written notice or as otherwise set forth in Section 4. 
The provisions of Sections 4 and 5 shall govern the consequences of any
termination of the Executive’s employment.

 

2.                                       POSITION AND DUTIES.

 

(a)                                  During his employment with the Company, the
Executive shall serve as the Chief Financial Officer of the Company and shall
perform such duties and have such responsibilities as are customarily assigned
to such position, and shall also perform or hold such other duties and
responsibilities with respect to the Company or its subsidiaries not
inconsistent therewith as may from time to time be assigned to him by the Board
of Directors of the Company (the “Board”).

 

(b)                                 During his employment with the Company, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote his full business attention and time to the
business and affairs of the Company and shall use all reasonable efforts to
carry out his responsibilities faithfully and efficiently.  However, the
Executive may serve on corporate, industry, civic or charitable boards or
committees, so long as these activities do not materially interfere with the
performance of the Executive’s responsibilities to the Company.

 

3.                                       COMPENSATION.

 

(a)                                  BASE SALARY.  During his employment with
the Company, the Executive shall continue to receive an annual base salary at
the rate in effect on the Effective Date, as adjusted by the Board from time to
time as set forth below (the “Annual Base Salary”).  The Annual Base Salary
shall be paid in accordance with the Company’s regular payroll practice for its
senior executives, as in effect from time to time.  The Annual Base Salary shall
be reviewed for adjustment by the Board at least annually prior to the end of
each calendar year during the Executive’s employment with the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 ANNUAL CASH BONUS.  For fiscal years during
the Executive’s employment with the Company, the Executive shall participate in
an annual cash incentive compensation plan (currently the Company’s Executive
Incentive Plan), as adopted and approved by the Board from time to time, with
applicable corporate and individual performance targets and maximum award
amounts determined by the Board.  The target bonus of the Executive pursuant to
the annual cash incentive compensation plan shall be determined in accordance
with the Executive Incentive Plan (or the applicable replacement or successor
plan) with respect to each such fiscal year.  Any cash bonuses payable to the
Executive will be paid at the time the Company normally pays such bonuses to its
senior executives and will be subject to the terms and conditions of the
applicable annual cash incentive compensation plan.

 

(c)                                  LONG-TERM INCENTIVE COMPENSATION.  During
the Executive’s employment with the Company, the Executive shall be eligible to
receive long-term equity incentive compensation awards (which may consist of
stock options or other types of awards, as determined by the Board in its
discretion) pursuant to the Company’s equity incentive compensation plans and
programs in effect from time to time.  These awards shall be granted in the
discretion of the Board and shall include such terms and conditions (including
performance objectives) as the Board deems appropriate.

 

(d)                                 OTHER BENEFITS.  During the Executive’s
employment with the Company, the Executive shall be eligible to participate in
the retirement, welfare benefit, and fringe benefit plans, practices, policies
and programs of the Company (including any medical, prescription, dental,
disability, life insurance, accidental death and travel accident insurance plans
and programs maintained by the Company) to the same extent, and subject to
substantially the same terms and conditions, as these arrangements are made
available generally to the senior officers of the Company.

 

(e)                                  VACATION; EXPENSES.  The Executive shall be
entitled to 4 weeks annual paid executive leave in accordance with the
provisions of the Company’s executive leave policy as in effect from time to
time, which shall be taken at times selected by the Executive with due regard
for the business needs of the Company.  The executive leave does not accrue and
may not be carried forward, nor is unused leave paid out upon termination of
employment.  The Company shall pay or reimburse the Executive for ordinary and
necessary business expenses incurred by him in the performance of his duties in
accordance with the Company’s usual policies.

 

4.                                       TERMINATION OF EMPLOYMENT.

 

(a)                                  DEATH OR DISABILITY.  The Executive’s
employment shall terminate automatically upon the Executive’s death during his
employment with the Company.  The Company shall be entitled to terminate the
Executive’s employment because of the Executive’s Disability.  “Disability”
means that (1) the Executive is permanently disabled within the meaning of the
long-term disability plan of the Company in which the Executive participates or
(2) if there is no such plan in effect, that (i) the Executive has been absent
from the full-time performance of the Executive’s duties with the Company for a
period of 120 days, (ii) the Company shall have given the Executive a notice of

 

2

--------------------------------------------------------------------------------


 

termination for Disability, and (iii) within 30 days after such notice of
termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.  The effective date of any such
termination for Disability shall be (A) in the case of a termination pursuant to
clause (1), the date on which the Executive is determined to be disabled for
purposes of such plan or, in the case of a termination pursuant to clause (2),
the date which is 30 days following the notice of termination for Disability
(either such date, the “Disability Effective Time”).

 

(b)                                 TERMINATION BY THE COMPANY.

 

(i)                                     The Company may terminate the
Executive’s employment with the Company for Cause or without Cause.  Except as
set forth in Section 4(b)(ii), “Cause” shall mean (i) gross negligence or
willful misconduct by the Executive in connection with the performance of his
duties hereunder that is materially injurious to the Company, monetarily or
otherwise, (ii) the conviction of the Executive by a court of competent
jurisdiction for felony criminal conduct or (iii) material violation by the
Executive of the provisions of Section 6 of this Agreement, unless, in the case
of clauses (i) or (iii), the event constituting Cause is curable and has been
cured by the Executive within ten business days of his receipt of written notice
from the Company that an event constituting Cause has occurred and specifying in
reasonable detail the actions required to effect a cure.

 

(ii)                                  Notwithstanding the provisions of Section
4(b)(i), following a Change in Control (as defined herein), “Cause” shall only
mean (A) the conviction of the Executive by a court of competent jurisdiction
for felony criminal conduct; or (B) the willful engaging by the Executive in
fraud or dishonesty which is demonstrably and materially injurious to the
Company or its reputation, monetarily or otherwise.  For purposes of this
Section 4(b), no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless committed, or omitted by the Executive in bad faith.

 

(iii)                               A termination of the Executive’s employment
for Cause shall require a vote of a majority of the Board.  Following a Change
in Control a termination of the Executive’s employment for Cause shall not be
effective unless it is accomplished in accordance with the following
procedures.  The Board shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Board Meeting for Cause.  The “Special Board Meeting for Cause” means a
meeting of the Board called and held specifically and exclusively for the
purpose of considering the Executive’s termination for Cause.  The Special Board
Meeting for Cause must take place not less than thirty business days after the
Executive receives the Notice of Termination for Cause.  The Executive shall be
given an opportunity, together with counsel, to be heard at the Special Board
Meeting for Cause.  The Executive’s termination for Cause shall be effective
when a resolution is duly

 

3

--------------------------------------------------------------------------------


 

adopted at the Special Board Meeting for Cause stating that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in the
Notice of Termination for Cause and that such conduct constitutes Cause under
the applicable provision of this Agreement.

 

(c)                                  TERMINATION BY THE EXECUTIVE.

 

(i)                                     The Executive may terminate employment
with the Company for Good Reason or without Good Reason.  “Good Reason” shall
mean the occurrence of any of the following events, without the Executive’s
consent (other than in connection with an event constituting Cause): (a) any
action by the Company which results in a significant diminution in the
Executive’s position, authority, duties or responsibilities as contemplated by
this Agreement; (b) a reduction in the Executive’s Annual Base Salary or the
Executive’s annual cash bonus opportunity under the Executive Incentive Plan (or
a successor plan) or a failure by the Company to timely pay any portion of the
Executive’s current or deferred compensation; (c) the Company requiring the
Executive to be based at an office that is greater than 50 miles from where the
Executive’s office is located at such time except for required travel on the
Company’s business to an extent substantially consistent with the business
travel obligations which the Executive undertook on behalf of the Company prior
to a Change in Control; or (d) the failure by the Company to obtain from any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company an express written assumption and agreement to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place unless, in each case, such
action is remedied by the Company within ten business days after receipt of a
Notice of Termination for Good Reason (as defined below) given by the Executive.

 

(ii)                                  Except in the case of a Limited Change in
Control (as defined in Section 5(d) hereof) the Executive shall automatically be
deemed to have Good Reason (“Deemed Good Reason”) despite the absence of any of
the events or circumstances described in the second sentence of Section 4(c)(i)
for the thirty day period commencing on the first anniversary of a Change in
Control; provided, however, that if the Executive terminates his employment
pursuant to the provisions of this subparagraph (ii), the Executive’s
entitlement to the benefits provided in Section 5(d) (and the benefits provided
in connection with a termination described in such Section) may be conditioned
by the Company on the Executive continuing to serve the Company for up to six
months following the Notice of Termination for Good Reason (the “Transition
Period”).  A failure by the Executive to comply with such a request absent an
event or circumstance described in the second sentence of Section 4(c)(i) (as
such definition is modified by the last sentence of this Section 4(c)(ii)) will
result in the termination being treated as a termination described in Section
5(a).  In the event that the Company invokes its right to require the Executive
to continue to serve the Company during the Transition Period, the Executive’s
Annual Base Salary shall not be reduced

 

4

--------------------------------------------------------------------------------


 

during such period, nor shall the Executive’s annual bonus opportunity (which
bonus, if any, (i) shall be paid out on a pro-rata basis for the applicable
period during which the Executive was employed, (ii) shall be paid at the time
such bonuses are paid to the Company’s executives generally and (iii) shall be
based upon the Company’s (and if applicable the Executive’s) scheduled
performance against target applicable to the portion of the performance period
during which the Executive was employed - in each case consistent with (and not
in duplication of) the provisions of Section 5(g)).  Notwithstanding the
definition of Good Reason set forth in the second sentence of Section 4(c)(i),
the Company may, in its discretion, change the Executive’s authority, position,
duties or responsibilities during the Transition Period, without such change
constituting Good Reason.

 

(iii)                               A termination of employment by the Executive
for Good Reason or Deemed Good Reason shall be effected by giving the Company
written notice (“Notice of Termination for Good Reason”) of the termination,
setting forth in the case of a termination for Good Reason in reasonable detail
the specific conduct of the Company that constitutes Good Reason and the
specific provision(s) of this Agreement on which the Executive relies.  A
termination of employment by the Executive for Good Reason shall be effective
ten business days following the date when the Notice of Termination for Good
Reason is given, unless, if applicable, the event constituting Good Reason is
remedied by the Company prior to that date.  Actions by the Company which
constitute Good Reason shall be disregarded in the calculation of termination
benefits described in Section 5.

 

(iv)                              A termination of the Executive’s employment by
the Executive without Good Reason shall be effected by giving the Company 30
days’ written notice of the termination.

 

(d)                                 DATE OF TERMINATION; RESIGNATION.  The “Date
of Termination” means the date of the Executive’s death, the Disability
Effective Time or the date on which the termination of the Executive’s
employment by the Company for Cause or without Cause or by the Executive for
Good Reason or without Good Reason is effective.  Following termination of the
Executive’s employment for any reason, the Executive shall immediately resign
from the Board and from all other offices and positions he holds with the
Company and its subsidiaries if requested by the Board.

 

5.                                       OBLIGATIONS OF THE COMPANY UPON
TERMINATION.

 

(a)                                  TERMINATION BY THE COMPANY (OTHER THAN
TERMINATIONS FOR CAUSE, DEATH OR DISABILITY), OR TERMINATION BY THE EXECUTIVE
FOR GOOD REASON.  If the Company terminates the Executive’s employment for any
reason other than for Cause (other than a termination for Disability or death),
or the Executive terminates his employment for Good Reason, then, except for any
termination to which Section 5(d) applies, the Company shall pay to the
Executive (i) a cash payment equal to two times the sum of (A) the Executive’s
Annual Base Salary immediately prior to the Date of Termination and (B) the
greater of (1) the annual bonus earned by the Executive for the last completed
fiscal year prior to the fiscal year in which

 

5

--------------------------------------------------------------------------------


 

the Date of Termination occurs and (2) the annual bonus the Executive would have
earned for the fiscal year in which the Date of Termination occurs absent such
termination (which amount shall be based upon the Company’s (and if applicable
the Executive’s) actual performance against target (expressed as a percentage of
achievement of targeted performance) applicable to the portion of the
performance period during which the Executive was employed, with such percentage
level of achievement annualized for the full fiscal year) (the greater of such
amounts being referred to hereafter as the “Applicable Bonus Amount”); and (ii)
any unpaid amounts of the Executive’s Annual Base Salary for periods prior to
the Date of Termination and earned annual bonuses for completed fiscal years
prior to the Date of Termination.  The payment described in clause (i) of the
preceding sentence shall be made ratably over the two-year period following the
Date of Termination, in accordance with the Company’s normal payroll practices
and the payments described in clause (ii) of the preceding sentence shall be
made within 30 days of the Date of Termination.  The Company shall also provide
to the Executive (and, as applicable, his eligible dependents), in the event of
such a termination continued participation at the Company’s expense in the
Company’s medical, dental, prescription and vision care insurance plans (or
substantially equivalent coverage under an alternative arrangement) for six
months following the Date of Termination (or, if earlier, until the date the
Executive obtains alternative coverage from a subsequent employer) following
which, if no such alternative coverage has been obtained, the Executive will be
entitled to elect continuation coverage (“COBRA”) in accordance with the
provisions of Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”), which COBRA coverage period shall begin at the close of the period
of such continued participation.  For purposes of this Agreement, the
Executive’s employment shall be deemed to have been terminated within the
thirteen month period following a Change in Control and during the Term by the
Company without Cause (and shall be governed by Section 5(d)), if the
Executive’s employment is terminated by the Company without Cause either (i)
during the 120 day period prior to the execution of an agreement, the
consummation of which would result in a Change in Control or (ii) following the
execution of an agreement, the consummation of which would result in a Change in
Control and such termination is effective at the time, or during the pendency,
of such Change in Control (in either case whether or not such Change in Control
actually occurs).

 

(b)                                 DEATH AND DISABILITY.  If the Executive’s
employment is terminated by the Company due to Disability or terminated
automatically upon the Executive’s death then, (i) the Company shall pay to the
Executive (or the Executive’s estate, as applicable) in a lump sum in cash
within 30 days after the Date of Termination, any portion of the Executive’s
Annual Base Salary earned through the Date of Termination that has not been paid
and earned annual bonuses for completed fiscal years prior to the Date of
Termination and (ii) all outstanding equity awards shall be treated according to
the provisions of the plan and agreements under which such awards were granted. 
The Company shall also provide to the Executive (and, as applicable, his
eligible dependents), in the event of such a termination continued participation
at the Company’s expense in the Company’s medical, dental, prescription and
vision care insurance plans (or substantially equivalent coverage under an
alternative arrangement) for six months following the Date of Termination (or,
if earlier, until the date the Executive obtains alternative coverage from a
subsequent employer) following which, if

 

6

--------------------------------------------------------------------------------


 

no such alternative coverage has been obtained, the Executive (or his eligible
dependents, if applicable) will be entitled to elect COBRA continuation coverage
in accordance with the provisions of Section 4980B of the Code, which COBRA
coverage period shall begin at the close of the period of such continued
participation.  In addition, notwithstanding anything to the contrary in any
option plan or agreement of the Executive, outstanding options which are vested
as of the Date of Termination shall remain exercisable until the earlier of (1)
the date which is 180 days following the Date of Termination and (2) the maximum
term of the option.

 

(c)                                  BY THE COMPANY FOR CAUSE; BY THE EXECUTIVE
OTHER THAN FOR GOOD REASON.  If the Executive’s employment is terminated by the
Company for Cause or the Executive voluntarily terminates employment other than
for Good Reason then, (i) the Company shall pay to the Executive in a lump sum
in cash within thirty days after the Date of Termination, any portion of the
Executive’s Annual Base Salary earned through the Date of Termination that has
not been paid and earned annual bonuses for completed fiscal years prior to the
Date of Termination and (ii) all outstanding equity awards shall be treated
according to the provisions of the plan and agreements under which such awards
were granted.

 

(d)                                 CHANGE IN CONTROL TERMINATION.

 

(i)                                     If, within the 13-month period
immediately following the occurrence of a Change in Control, the Executive’s
employment by the Company is terminated by the Company other than for Cause
(other than a termination for Disability or death) or by the Executive for Good
Reason (subject, if applicable, to the proviso set forth in the first sentence
of Section 4(c)(ii)), then the Company shall pay to the Executive (i) a cash
payment equal to three times the sum of (A) the Executive’s Annual Base Salary
immediately prior to the Date of Termination and (B) the Applicable Bonus
Amount; and (ii) any unpaid amounts of the Executive’s Annual Base Salary for
periods prior to the Date of Termination and earned annual bonuses for completed
fiscal years prior to the Date of Termination.  The cash payments described in
clause (i) and (ii) of the preceding sentence shall be made in a lump sum within
30 days following the Date of Termination.  Notwithstanding the foregoing, if
the amounts of such payments cannot be finally determined on or before a date
when a payment is due, the Company shall pay to the Executive on such day an
estimate, as reasonably determined by the Company, of the minimum amount of such
payments to which the Executive is clearly entitled and shall pay the remainder
of such payments, if any, as soon as the amount thereof can be determined.  The
Company shall also provide to the Executive (and, as applicable, his eligible
dependents), in the event of such a termination continued participation at the
Company’s expense in the Company’s medical, dental, prescription and vision care
insurance plans (or substantially equivalent coverage under an alternative
arrangement) for 12 months following the Date of Termination (or, if earlier,
until the date the Executive obtains alternative coverage from a subsequent
employer) following which, if no such alternative coverage has been obtained,
the Executive will be entitled to elect COBRA continuation coverage in
accordance with the provisions of Section

 

7

--------------------------------------------------------------------------------


 

4980B of the Code, which COBRA coverage period shall begin at the close of the
period of such continued participation.

 

(ii)                                  For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred on the first date after the
Effective Date on which (1) any Person (as defined below) shall acquire, whether
by purchase, exchange, tender offer, merger, consolidation or otherwise,
beneficial ownership of securities of the Company constituting fifty percent
(50%) or more of the combined voting power of the securities of the Company, (2)
any Person shall acquire all or substantially all of the assets of the Company
pursuant to a sale, dissolution or liquidations or (3) any Person shall acquire
the ability to appoint or elect a majority of the members of the Board.  For
purposes of the preceding sentence, “Person” shall have the meaning given in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended from time to
time, as such term is modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Holdings, Thomas H. Lee Partners or
Thomas H. Lee Equity Fund IV, L.P., Evercore Capital Partners L.P. and each of
their respective affiliates (the “Designated Investors”), (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the Designated Investors, such that the aggregate
ownership of securities or assets of the Company or the ability to appoint or
elect directors of the Company that is attributable to such Designated Investors
would not decrease to a level that would result in a Change in Control, if such
ownership or ability was deemed to be held directly in the Company.  The
completion of an initial public offering in which no Person acquires beneficial
ownership of fifty percent (50%) or more of the combined voting power of the
securities of such Person shall not constitute a Change in Control, nor shall
the acquisition of beneficial ownership of securities of the Company by a Person
which has a class of securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended, if such acquisition does not result in the
Designated Investors owning thirty percent (30%) or less of the combined voting
power of the securities of the Company.  Notwithstanding the foregoing, other
than for purposes of the existence of Deemed Good Reason (as defined in Section
4(c)(i)), a Change in Control shall be deemed to have occurred on the date when
the Designated Investors together with the senior management of the Company (as
determined by the Designated Investors) cease to beneficially own at least
thirty percent (30%) or more of the combined voting power of the securities of
the Company (a “Limited Change in Control”).

 

(iii)                               For purposes of this Agreement, the
Executive’s employment shall be deemed to have been terminated within the
thirteen month period following a Change in Control and during the Term by the
Company without Cause (and shall be governed by this Section 5(d)), if the
Executive’s employment is terminated by the Company without Cause either (i)
during the 120 day period prior to the execution of an agreement, the
consummation of which would result

 

8

--------------------------------------------------------------------------------


 

in a Change in Control or (ii) following the execution of an agreement, the
consummation of which would result in a Change in Control and such termination
is effective at the time, or during the pendency, of such Change in Control (in
either case whether or not such Change in Control actually occurs).

 

(e)                                  OPTION TREATMENT ON TERMINATION OF
EMPLOYMENT DESCRIBED IN SECTION 5(a).  If the Executive’s employment is
terminated under the circumstances described in Section 5(a), then,
notwithstanding anything in any agreement between the Executive and the Company
or Holdings (or any of their predecessors or affiliated companies) to the
contrary, the Executive shall be given credit for an additional year of vesting
service for purposes of the Executive’s then outstanding options to purchase
shares of common stock of Holdings (other than options that vest upon attainment
of performance goals but including options issued prior to the Effective Date),
such that any such options which were scheduled to vest in the one year period
commencing on the Date of Termination shall be immediately vested and
exercisable upon the Date of Termination and shall remain exercisable in
accordance with their existing terms (including those relating to termination of
employment).  Notwithstanding the foregoing, the Board may, following the
Effective Date and in its discretion, grant options that vest upon attainment of
performance goals and may (but shall not be required to) provide that such
awards shall vest in whole or in part if the Executive’s employment is
terminated under the circumstances described in Section 5(a) or 5(d).

 

(f)                                    OPTION TREATMENT ON TERMINATION OF
EMPLOYMENT DESCRIBED IN SECTION 5(d).  If the Executive’s employment is
terminated under the circumstances described in Section 5(d), then,
notwithstanding anything in any agreement between the Executive and the Company
or Holdings (or any of their predecessors or affiliated companies) to the
contrary, all of the Executive’s then outstanding options to purchase shares of
common stock of Holdings (other than options that vest upon attainment of
performance goals but including options issued prior to the Effective Date),
whether or not previously vested and exercisable, shall be immediately vested
and exercisable upon the Date of Termination and shall remain exercisable in
accordance with their existing terms (including those relating to termination of
employment).

 

(g)                                 PRO-RATA BONUS PAYMENTS.  Except as set
forth in the following sentence, for purposes of this Section 5, bonus amounts
shall only be considered to be earned if the Executive was employed by the
Company through the last day of the performance period to which the bonus
relates.  In case of a termination described in Section 5(a), 5(b) or 5(d), in
addition to the payments provided in such Section, the Executive shall be
considered to have earned an annual bonus (the “Pro-rata Bonus”) equal to the
bonus (if any) the Executive would have received (as determined consistent with
the provisions set forth below) had the Executive remained employed by the
Company through the last day of the fiscal year during which the Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of days in such fiscal year during which the Executive was employed by
the Company and the denominator of which is 365.  The Pro-rata Bonus for
purposes of a termination described in Section 5(d), shall be determined, as
near as practicable, based on actual performance achieved for the fiscal year
through the Date of Termination, expressed as a

 

9

--------------------------------------------------------------------------------


 

percentage of targeted performance for that period.  For purposes of a
termination described in Section 5(a) or 5(b), such Pro-rata Bonus payment shall
be based on the actual results for the completed fiscal year during which the
Date of Termination occurs.  In the event of a termination described in Section
5(a), 5(b) or 5(d), the payment of any amount of Pro-rata Bonus which becomes
due in accordance with this Section 5(g) shall be made at the time the Company
normally pays such bonuses to its senior executives, irrespective of whether any
such bonuses are paid to other senior executives for such fiscal year, and will
be subject to the terms and conditions of the applicable annual cash incentive
compensation plan but without giving effect to any requirement therein that the
Executive remain employed with the Company through the payment date or the last
day of the applicable fiscal year in order to receive payment thereunder. 
Exhibit A hereto sets forth examples of the calculation of the Pro-rata Bonus.

 

(h)                                 OUTPLACEMENT SERVICES.  If the Executive’s
employment is terminated under the circumstances described in Section 5(a) or
5(d), the Company shall pay the cost of providing the Executive with
outplacement services, up to a maximum of five percent (5%) of the sum of the
Base Salary and the Applicable Bonus Amount, provided that such services are (a)
utilized by the Executive within six months following the Date of Termination
and (b) provided by a recognized outplacement provider.  Such payment shall be
made by the Company directly to the service provider promptly following the
provision of such services and the presentation to the Company of documentation
of the provision of such services.  Such services shall include office
facilities and telephone answering services during such six month period.

 

(i)                                     ACCRUED BENEFITS.  Upon the Executive’s
termination of employment for any reason, in addition to any other amounts and
benefits provided for in Section 5, the Executive (and his beneficiaries and
dependents, as applicable) shall be entitled to receive all vested benefits
under the Company’s benefit plans policies and programs in which the Executive
participated, in accordance with the terms of such plans (except to the extent
that such benefits are duplicative of benefits provided for in Section 5).

 

6.                                       CONFIDENTIALITY; COMPETITION;
SOLICITATION; INTELLECTUAL PROPERTY; RETURN OF PROPERTY.

 

(a)                                  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its predecessors or
affiliated companies and their respective businesses that the Executive obtains
or has obtained during the Executive’s employment by the Company or any of its
predecessors or affiliated companies and that is not public knowledge (other
than as a result of the Executive’s violation of his obligations to the Company,
including those set forth herein) (“Confidential Information”).  The Executive
shall not communicate, divulge or disseminate Confidential Information at any
time during or after the Executive’s employment with the Company, except with
the prior written consent of the Company or as otherwise required by law or
legal process (of which the Executive has delivered to the Company prompt prior
notice).

 

10

--------------------------------------------------------------------------------


 

(b)                                 During the Executive’s employment with the
Company and for a period of two years after the termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Board, directly or indirectly engage in or be interested in (as
owner, partner, stockholder, employee, director, officer, agent, consultant or
otherwise), with or without compensation, any business which is in competition
with any line of business actively being conducted or to the Executive’s
knowledge, contemplated on the Date of Termination by the Company or any of its
subsidiaries or affiliates.  Nothing herein will prohibit the Executive from
acquiring or holding not more than one percent of any class of publicly traded
securities of any business.

 

(c)                                  Except as set forth below, during the
Executive’s employment with the Company and for a period of two years after the
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Board, directly or indirectly,
hire any person who was employed by the Company or any of its subsidiaries or
affiliates within the six-month period preceding the date of such hiring or
solicit, entice, persuade or induce any person or entity doing business with the
Company and its subsidiaries or affiliates, to terminate such relationship or to
refrain from extending or renewing the same.

 

(d)                                 The Executive agrees that the restrictions
set forth in this Section 6 are reasonable and necessary to protect the legal
interests of the Company.  The Executive further agrees that the Company shall
be entitled to injunctive relief in the event of any actual or threatened breach
of the restrictions and shall not be required to post bond or prove actual
damages.  If the scope or content of any restriction contained in this Agreement
is too broad to permit enforcement of such restriction to its full extent, then
the restriction shall be enforced to the maximum extent permitted by law, and
the parties hereby consent that the scope or restriction shall be judicially
modified accordingly in any proceeding brought with respect to the enforcement
of the restriction.

 

(e)                                  The Executive agrees that any and all
intellectual property developed within the scope of employment or relating to
the Company’s business, existing or which in the future may exist, including all
patents, copyrights, trademarks or trade names, all ideas, concepts, themes,
inventions, designs, improvements and discoveries conceived or developed,
whether by the Executive or others, shall remain the sole and exclusive property
of the Company.

 

(f)                                    Immediately upon any termination of
employment with the Company, the Executive shall promptly deliver to the Company
all equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, mailing lists, calendars, card files, rolodexes and all other
records or materials relating to the Company’s business which are or have been
in the possession or control of the Executive.  The Executive shall not maintain
any copy or other reproduction whatsoever of any of the items described in this
Section 6(f) after the termination of such employment.

 

7.                                       INDEMNIFICATION.  Except to the extent
inconsistent with the Company’s certificate of incorporation or bylaws, the
Company will indemnify the Executive and

 

11

--------------------------------------------------------------------------------


 

hold him harmless to the fullest extent permitted by law with respect to his
service as an officer and director of the Company and its subsidiaries, which
indemnification shall be provided following termination of employment for so
long as the Executive may have liability with respect to his service as an
officer and director of the Company and its subsidiaries.  The Executive will be
covered by a directors’ and officers’ insurance policy with respect to his acts
as an officer and director to the same extent as all other Company officers and
directors under such policies.

 

8.                                       DISPUTE RESOLUTION; ATTORNEYS’ FEES. 
Other than with respect to the Company’s right to obtain injunctive relief under
Section 6 (which shall not be subject to the provisions of this Section 8), all
disputes arising under or related to the employment of the Executive or the
provisions of this Agreement shall be settled by arbitration under the rules of
the American Arbitration Association then in effect, such arbitration to be held
in Baltimore Maryland, as the sole and exclusive remedy of either party.  The
arbitration shall be heard by one arbitrator mutually agreed upon by the
parties, who must be a former judge.  In the event that the parties cannot agree
upon the selection of the arbitrator within 10 days, each party shall select one
arbitrator and those arbitrators shall select a third arbitrator who will serve
as the sole arbitrator.  The arbitrator shall have the authority to order
expedited discovery, hearing and decision, including the ability to set outside
time limits for such discovery, hearing and decision.  The parties shall direct
the arbitrator to render a decision not later than 90 days following the
arbitration hearing.  Judgment on any arbitration award may be entered in any
court of competent jurisdiction.  The Company shall pay all reasonable legal
fees and expenses incurred by the Executive in connection with any such
arbitration or other legal proceeding which occurs on or following a Change in
Control.

 

9.                                       SUCCESSORS.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Company the Executive’s rights
under the Agreement shall not be assignable (except by will or the laws of
descent and distribution).  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, the term “Company” shall
mean both the Company as defined above and any such successor.

 

10.                                 MISCELLANEOUS.

 

(a)                                  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland, without
reference to principles of conflict of laws. The

 

12

--------------------------------------------------------------------------------


 

captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(b)                                 All notices and other communications under
this Agreement shall be in writing and shall be given by hand delivery to the
other party, by overnight courier or by certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Dean D. Durbin

19001 Windsor Forest Road

Mt. Airy, Maryland 21771

 

If to the Company:

Vertis Inc.

250 W. Pratt Street, 18th Floor

Baltimore, Maryland 21201

Attention: General Counsel

 

with a copy to:

 

Thomas H. Lee Partners

75 State Street

Suite 2600

Boston, Massachusetts 02109

Attention:  Anthony J. DiNovi

Scott M. Sperling

Soren Oberg

Fax: (617) 227-3514

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 10(b).

 

(c)                                  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

(d)                                 The Executive’s or the Company’s failure to
insist upon strict compliance with any provisions of, or to assert any right
under, this Agreement shall not be deemed to be a waiver of such provision or
right or of any other provision of or right under this Agreement.

 

(e)                                  Except as set forth in this Section 10(e),
as of the Effective Date, this Agreement shall constitute the entire
understanding of the parties with respect to subject matter herein and supercede
any other agreement or other understanding, whether oral or written, express or
implied, between them to the extent that such agreements or

 

13

--------------------------------------------------------------------------------


 

understandings contain provisions addressed herein.  Specifically, this
Agreement supercedes, without limitation, the Executive Change in Control
Severance Agreement between the Executive and Treasure Chest Advertising
Company, Inc., dated May 18, 1999 and the Key Employee Agreement between the
Executive and Treasure Chest Advertising Company, Inc.  For the avoidance of
doubt, this Agreement shall not be deemed to supercede any option agreement
between the Executive and the Company, but such option agreements shall be
modified to the extent specifically set forth herein.

 

(f)                                    This Agreement shall terminate upon the
termination of the Executive’s employment, except that terms of this Agreement
which must survive the termination of this Agreement in order to be effectuated
(including the provisions of Sections 5, 6, 7 and 8) shall survive.  Upon the
termination of the Executive’s employment, Executive consents to the
notification by the Company to the Executive’s new employer of Executive’s
obligations under this Agreement.

 

(g)                                 The Executive is not required to seek other
employment or to attempt in any way to mitigate or reduce any amounts payable to
the Executive by the Company pursuant to Section 5 hereof.  Except with respect
to alternative medical, dental, prescription and vision care insurance obtained
from a subsequent employer, the amount of any payment or benefit provided for in
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

(h)                                 This Agreement may be executed in several
counterparts, each of which shall be deemed an original and which together shall
constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
under seal, as of the day and year first above written.

 

 

VERTIS, INC.

 

 

 

 

 

By:

/s/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chief Executive Officer

 

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chief Executive Officer

 

 

 

   /s/ Dean D. Durbin

 

 

Dean D. Durbin

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Solely for purposes of illustration and clarification of the provisions of
Section 5, and not in limitation thereof, the following examples are provided. 
The bonus formula under the annual cash incentive compensation plan in effect
for the fiscal year in the examples below is 75% of Base Salary payable upon
100% achievement of targeted performance for the fiscal year; the Company’s
bonus plan for the year sets forth that reduced amounts are payable for
achievement between 90% and 99% of targeted performance (for each 1% above 90%,
the Executive would earn 10% of targeted bonus, until 100% achievement yields
100% payout of targeted bonus) but no bonus is payable for achievement at or
below 90%

 

Example 1:  Assume that (A) actual performance against interim quarterly
targeted performance through June 30th is 100%; (B) actual performance against
targeted performance through December 31st is 85%; (C) Executive’s employment is
terminated under circumstances described in Section 5(d) on July 1st; and (D)
Executive’s Base Salary on the Date of Termination is $100,000. The Pro-rata
Bonus payable to Executive is $37,500 determined as follows;

 

Pro-rata Bonus = (182 days employed through Date of Termination) 365) x 100%
achievement x (75% x $100,000 Base Salary)

 

Example 2:  Assume the same facts as Example 1, except that Executive’s
employment is terminated under circumstances described in Section 5(a) or 5(b). 
The Pro-rata Bonus payable to Executive is zero because actual performance for
the completed fiscal year in which the Date of Termination occurs is below the
91% minimum threshold required for a payout under the plan.

 

Example 3:  Assume the same facts as Example 2, except that the actual
performance against targeted performance through December 31st is 95%.  The
Pro-rata Bonus payable to Executive is $18,750 determined as follows:

 

Pro-rata Bonus = (182 days employed through Date of Termination) 365) x 50% x
(75% x $100,000 Base Salary)

 

A-1

--------------------------------------------------------------------------------
